DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 07/28/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 103 of amended claim 1, applicant’s arguments are not found persuasive. 
Applicant’s argument that Tsai does not suggest/obviate applicant’s invention because Tsai suggests post-mold roughening/machining/treatment of the molded area in paragraph [0033] of Tsai is not found persuasive. Paragraph [0033] of Tsai is directed a third method embodiment shown in Fig. 7 ([0021], [0031-0033]) which is a different embodiment than the embodiment used in the rejection (Fig. 3 and previous/current rejection). No post-mold roughening/machining/treatment of the molded area is disclosed/needed by Tsai in his method embodiment shown in Fig. 3 because the mold provides the desire surface roughness during molding (See Fig. 3 and accompanying text). Additionally, applicant’s invention encompasses a post-mold surface treatment (e.g. claim 14), and therefore, the inclusion of post-mold surface treatment in art does not teach away from the clamed invention. Thus, applicant’s argument is not found persuasive. 
Applicant’s argument that the claimed surface roughness yields the unpredictable results of 
reducing/eliminating surface defects in the molded surface after its removal from the mold and/or reducing/eliminating post-treatment is not found persuasive. While Tsai is silent about these aspects, Tsai implicitly discloses that molded products produced by his method of Fig. 3 do not have surface defects after their removal from the mold and do not require post-treatment because a skill artesian would understand/recognize that the molded products produced by the method disclosed in Fig. 3 of Tsai are ‘finished’. Additionally, a person having ordinary skill in the art understands/recognizes that a low surface roughness (e.g. a polished surface) in molds yields the predictable results of  reducing/eliminating surface defects in the molded product after its removal from the mold and/or reducing/eliminating post-treatment. Thus, examiner respectfully submits that the claimed surface roughness range does not yield unpredictable results.
	Applicant’s arguments against Wilke are not found persuasive because Applicant mischaracterizes the teachings of Wilke. Applicant fails to point out where Wilkes suggests applicant’s alleged blasting and coating post-treatment steps. Nowhere in Wilke the alleged blasting and coating post-treatments steps were found by the examiner.  In fact, the molding method of Wilke avoids post-treatment steps (P0012, 0077). Applicant mischaracterizes paragraphs 0048-0049 of Wilke because paragraphs 0048-0049 of Wilke explicitly disclosed that the molded component is formed at least partially of at least one fibrous composite material (P0048-0049). In fact, P0049 states: “the decoration section, preferably visible section, can consist of the same basic plastic material, and preferably the plastic of the carrier section being reinforced, in particular being glass fiber reinforced. As a result, in particular, a two-component injection molding process can be simplified further. Furthermore, the first plastic and the second plastic can be identical, preferably both reinforced by a filler material, e.g. glass fiber.” Thus, Wilke’s molded component including the decoration section (i.e. an outer section) of the molded component comprise fibrous composite material. Applicant’s argument that “Wilke fails disclose or suggest a surface roughness of at least 1 micrometer to maximally 4 micrometers” is not found persuasive. Wilke discloses a surface roughness of less than or equal to 2 micrometers for the shaping area/surface of the mold and for decoration section (i.e. the outer section) of the molded the product molded by the mold (P0045, 0076, claim 26, Fig. 4A, 4D, and Fig. 4G). Applicant’s argument that Wilke “fails to disclose or suggest a method of using a fibrous composite material with an average surface roughness of at least one micrometer to produce a rim mold that will be used as a bicycle component that will be subjected to heavy weight and shock absorption” because the argued subject matter is different from the claimed subject matter and the rejection presented in the office action is based on a combination of references. Applicant’s argument that Wilke is non-analogous art and that there is no incentive to combine Tsai or Granieri with Wilke due to the extremely distinct subject matter are not found persuasive. Examiner maintains that Wilke discloses/suggests the technique of roughening a shaping area/surface of a mold configured for shaping an outer surface (decoration section 22) of a component (14) to an average surface roughness of less than or equal to 2 micrometers (P0076-0077, claim 26, Fig. 4D, Fig. 4G) for the benefit(s) of providing the outer surface (decoration section 22) of the molded component (14) a surface roughness less than or equal to 2 micrometers  (P0045), achieving a high gloss surface directly out of the mold, and achieving a high-quality appearance without needing a further surface treatment (P0045-0046, 0076-0077), and improving surface quality of the molded component (P0004), wherein the molded component is formed at least partially of at least one fibrous composite material (P0048-0049). Since Wilke is directed to molding of components formed at least partially of at least one fibrous composite material and solves the problems of improving surface quality of the molded component (P0004), improving optical appearance of the molded component  and/or reducing/eliminating post-treatment of molded component by providing a suitable roughness to the shaping area of the mold which is a problem faced by applicant and a similar solution provided by applicant invention ([0007] of applicant’s published application), Examiner respectfully submits that Wilke is analogous art and is related to applicant’s subject matter. For at least the reasons set forth above, the 103 rejection based on Tsai in view of Wilke are maintained. 
	Applicant’s arguments against Granieri are not found fully persuasive. While examiner concurs with applicant about the differences between Granieri and the claimed invention, Granieri still teaches and motivates a person of ordinary skill in the art to provide a bicycle rim a surface roughness within the claimed range. Since the Tsai addresses the differences between Granieri and the claimed invention and the rejection only uses Granieri as disclosing and motivating provision of a bicycle rim having a surface roughness within the claimed range, the 103 rejection based on Tsai in view of  Granieri is deemed proper and is maintained. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bicycle rim”, “remedy for surface defects is using fibrous composite material so that the components are safe and stable during production”, “roughening the surface roughness to a value greater than 1 micrometer to ensure durability of the surface of the rim”, “use the strengthening properties to roughen the surface of the rim of a bicycle”) are not recited in the rejected claim(s) 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, applicant fails to provide commensurate/scientific evidence that the claimed surface roughness yields unpredictable results including the result of ensuring durability of the surface of the rim. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the reasons set forth above, the 103 rejection based on  Tsai in view of Wilke and/or Granieri are maintained. 
Additionally, applicant’s arguments with respect to amended claim 1 are moot in view of the new grounds of rejection based on Liu, Fabris, Wilke, Masuda, and/or Gadow presented in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20150096672) in view of Wilke (US 20190316390) and/or Granieri (US 20150306907). All references are of record.
Regarding claim 1, Tsai discloses a method of manufacturing a bicycle component (method from manufacturing rim 30 for a bicycle) having at least one component body (abstract, P0004 and 0011), formed at least partially of at least one fibrous composite material in at least one shaping mold (P0024-0027 and Figs. 3-4), comprising:
providing at least one shaping area of the shaping mold, which shapes at least one outer section (outer section/edge 32) of the component body; providing said  at least one shaping area with at least one intended surface roughness, and that the surface roughness of the shaping area also provides an intentional surface roughness for the outer section during the generation of the outer section (P0028-0029 and claim 2; additionally, the surface roughness of the molded surface is expected to be substantially equivalent to the surface roughness of the molding surface of the mold in the art) to inhibit surface imperfections of the shaped outer section (Tsai fails to disclose surface post-processing steps in this embodiment method shown in Fig. 3; thus, the shaped outer section is not disclosed as having surface imperfections).
Tsai fails to explicitly disclose wherein the shaping area is roughened to an average roughness of at least 1 micrometer and maximally 4 micrometers because Tsai is silent about a specific surface roughness of the shaping area.
In the same field of endeavor, methods for molding components with high-quality optical appearance and high quality surfaces and/or methods for improving surface quality of the molded component (P0004), improving optical appearance of the molded component (P0077) and/or reducing/eliminating post-treatment of molded component (P0077) by providing a suitable roughness to the shaping area of the mold (P0076, claim 26), Wilke discloses/suggests the technique of roughening/polishing a shaping area/surface (34/35) of a mold configured for shaping an outer surface (decoration section 22) of a component (14) to an average surface roughness of less than or equal to 2 micrometers (P0076-0077, claim 26, Fig. 4D, Fig. 4G) for the benefit(s) of providing the outer surface (decoration section 22) of the molded component (14) a surface roughness less than or equal to 2 micrometers (P0045), improving optical quality by achieving a high gloss surface directly out of the mold, achieving a high-quality appearance without needing a further surface treatment (P0045-0046, 0076-0077), and improving surface quality of the molded component (P0004), wherein the molded component is formed at least partially of at least one fibrous composite material (P0048-0049). 
In the same field of endeavor, methods of making bicycle components, Granieri discloses to provide outer sections of a bicycle rim with an average surface roughness of about 1.5 micrometers (P0075,  Figs. 3-4, and claim 5). Thus, outer sections of a bicycle rim having the claimed average surface roughness are known/desirable in the art.
Since Tsai discloses the desire to reduce manufacturing cost (P0042) and does not disclose/suggest any post-processing step in his method of Fig. 3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tsai in view of Wilke and/or Granieri by roughening the shaping area to an average roughness between 1-2 micrometers which is within the claimed range for the benefit(s) of
providing the outer surface of the molded component a surface roughness between 1-2 micrometers which is within the claimed range, improving optical quality by achieving a high gloss surface directly out of the mold, achieving a high-quality appearance without needing a further surface treatment, and improving surface quality of the molded component, and/or molding the outer section directly out of the mold with the desirable/suitable average surface roughness. 
Regarding claim 2, Tsai further discloses wherein the bicycle component manufactured is a rim for a wheel, and wherein the rim comprises at least one rim body having at least two rim flanks, providing the component body (P0011 and Figs. 4-5A; rims flanks visible in Fig. 5A; additionally, official notice is taken that rim flanks are characteristic/known features of bicycle rims).
Regarding claim 5, Tsai further discloses wherein the surface roughness of the shaping area is generated by means of shot peening (P0030: industrial blasting treatment). 
Regarding claim 9, Tsai further discloses wherein the shaping area is disposed in the shaping mold such that the outer section extends over at least 50% an outside surface of the component body (P0029 and Figs. 4-5A).
Regarding claim 10, wherein the shaping area is disposed in the shaping mold such that the outer section extends at least over the rim flanks (P0029 and Figs. 4-5A; the shaping area of the taught mold molds the entire outer surfaces of the rim including the rim flanks; Fig. 5A of Tsai is substantially similar to Applicant’s Fig. 3 in terms of areas molded by the shaping mold).
Regarding claim 12, Tsai further implicitly discloses wherein the shaping area is provided with a constant surface roughness or wherein the shaping area is provided with at least two different surface roughness values (P0029 and Figs. 4-5A; the surface roughness of the shaping area for section 32 is expected to be constant or the same value; the surface roughness value of the shaping area for the patterned section 32 is inherently different than the surface roughness value of the shaping area for the other smooth/non-patterned sections).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 1 above, and further in view of Lew (US 20120006470 – of record).
Regarding claim 3, as applied to claim 1 above, the combination fails to disclose wherein the outer section is coated after shaping. 
In the same field of endeavor, methods of making bicycle components, Lew discloses a method comprising coating an outer section of a rim (10) after shaping it without subjecting it to an abrasive surface treatment, wherein the coating is a finishing coating applied directly on the outer section for the benefits of improving its strength, appearance and/or durability (P0034, Fig. 2, and Figs. 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of the combination in view of Lew by coating the outer section after shaping it for the benefit(s) of improving its strength, appearance and/or durability as suggested by Lew. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 5 above, and further in view of Cheng (US 10118315) and/or Suh (US 20150001748). All references are of record. 
Regarding claim 6, Tsai further discloses/suggests to provide overlay structures to the shaping area (structures having inverse shape to the molded annular patterns: P0028-0029 and Figs. 4-5A). However, Tsai or the combination as applied to claim 5 above, fails to disclose laser texturing to form the overlay structures in the shaping area. 
In the same field of endeavor, methods of molding composite components (abstract), Cheng discloses that laser texturing is a known technique for providing precise structures/topography to molding surfaces (C14, L9-11). 
In the same field of endeavor, methods of molding components with high-quality, Suh discloses laser texturing for providing overlay structures/pattern to a molding surface for the benefit(s) of improving the design and appearance of the molded product (Abstract and P0012-0013). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Cheng and/or Suh by using laser texturing with laser raster scanning or laser at various velocities to provide the overlay structures on the shaping for the benefit(s) of improving the precision/quality of the overlay structures as laser texturing is more precise than mechanical machining, improving the design of the overlay structures, and/or enhancing the appearance of the molded component. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 1 above, and further in view of  Cheng (US 10118315), Liu (US 20110017385) and/or Henrotte (US 20080088057). All references are of record.
Regarding claim 7,  as applied to claim 1 above, the combination fails to disclose wherein the shaping mold is provided with vent flues.
In the same field of endeavor, methods of molding composite components with high-quality (abstract), Cheng discloses to provide a microstructure (106) to the molding surface of a tool (100) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and molding smooth surface finish composites (abstract, C2, L11-34, claim 1, Fig. 1A).
In the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses to provide a pattern (33) to at least portion of the shaping surface/area (302) of a mold (32) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5). 
In the same field of endeavor, molds with vent flues, Henrotte discloses to provide vent channels/holes/passageways to a portion of the shaping surface/area (302) of a mold to allow venting of gases from the interior of the mold to the exterior of the mold (P0006-0007, 0036, Fig. 3, and Fig. 5A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of the combination in view of Cheng, Liu and/or Henrotte by providing vent flues to the shaping mold and by arranging the vent flues such that they only extend over a subrange of the shaping area for the benefit(s) of  reducing gas bubbles at the mold-composite interface, enhancing smooth surface finish of the component, reducing gas bubbles at the mold-composite interface, reducing defects in the molded composite, and allowing venting of gases from the interior of the mold to the exterior of the mold.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke, Granieri, Cheng and Suh as applied to claim 6 above, alone or further in view of Liu (US 20110017385) and/or Henrotte (US 20080088057). All references are of record.
Regarding claim 8, Tsai, as modified in claim 6 above, fails to disclose wherein the shaping mold is provided with vent flues.
However, Cheng further discloses to provide a microstructure/pattern (106) to the entire molding surface of a tool (100) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and molding smooth surface finish composites (abstract, C2, L11-34, claim 1, Fig. 1A).
In the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses to provide a pattern (33) to at least portion of the shaping surface/area (302) of a mold (32) so as to provide vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5). 
In the same field of endeavor, molds with vent flues, Henrotte discloses to provide vent channels/holes/passageways to a portion of the shaping surface/area (302) of a mold to allow venting of gases from the interior of the mold to the exterior of the mold (P0006-0007, 0036, Fig. 3, and Fig. 5A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Cheng, Liu and/or Henrotte by providing vent flues to the shaping mold, by arranging the vent flues such that they only extend over a subrange of the shaping area, and by providing the vent flues by the overlay structures or by generating the vent flues with similar technique/geometry as the overlay structures for the benefit(s) of  reducing gas bubbles at the mold-composite interface, enhancing smooth surface finish of the component, reducing gas bubbles at the mold-composite interface, reducing defects in the molded composite, and allowing venting of gases from the interior of the mold to the exterior of the mold as suggested by Cheng, Liu and/or Henrotte.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 2 above, and further in view of Davoine (EP 2765009A1 with English machine translation – of record).
Regarding claim 11, Tsai further discloses/suggests wherein the wherein the shaping mold comprises at least one brake flank shaping area (32), and wherein the brake flank shaping area is provided with friction members (P0011, 0028-0029, and Figs. 4-5A; this teaching clearly suggests to a person of ordinary skill in the art that the mold has members/patterns in the mold with an inverse shape to allow molding of the members/patterns in the brake section 32). Tsai fails to explicitly disclose that the friction members are larger than an average roughness of a surface roughness of the shaping area at least by a factor of 100. However, Tsai implicitly suggests that the friction members are larger than the average roughness of a surface roughness of  the shaping area at least by a factor of 100 (the molded brake section 31 have members/patterns shown as being visible while the average surface roughness of other molded outer sections other than 32 are shown as being relatively smooth; this, teaching clearly suggests to a person having ordinary skill in the art that the forming pattern friction members in the brake flank shaping area of the mold are larger than the average roughness of the other shaping area in the mold at least by a factor of 100 because the surface roughness of the other shaping area is not visible and clearly relatively small when compared to the brake flank shaping area). Examiner further notes that claim 11 has been examined in view [0078] and Fig. 4 of applicant’s published application.
In the same field of endeavor, methods of making bicycle composite components (abstract), Davoine discloses to provide a mold with a brake flank shaping area suitable for shaping macroscopic structures 6 in the braking zone (2) of the molded rim (P0062-0065), wherein the macroscopic structures are suitable for providing friction (P0068) and have a size of 0.2-4 mm which is visible to the naked eye (P0058, 0074), whereas the rest of the rim can have a glossy finished appearance (P0072 and Fig. 4a-c; wherein a glossy finished appearance is expected to have an average surface roughness in the range of 0.025-015 micrometers). Thus, Davoine suggests to a person having ordinary skill in the art to provide  friction members that are larger than the average roughness of a surface roughness of  the shaping area at least by a factor of 100 for the benefit(s) of providing suitable friction in the braking zone of the molded rim while providing a glossy finished surface/appearance in the rest of the rim. Davoine also discloses use and benefits of laser engraving as a suitable surface processing technique (P0068-0069). Davoine discloses the usage of a mold (Abstract, P0063-0065, and as applied in the international search report - of record). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Davoine by providing friction members in the brake flank shaping area that are larger than the average roughness of the other shaping area at least by a factor of 100 for the benefit(s) of providing suitable friction to the braking zone of the molded rim while providing a glossy finished surface/appearance to the rest of the molded rim as suggested by Davoine.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 1 above, and  further in view of Brady (US 20180117829) and/or Denk (US 20070205654). All references are of record.
Regarding claim 13, as applied to claim 1 above, Tsai/combination fails to disclose wherein the shaping area comprises mold elements for forming elevated and/or recessed ornaments on the outer section. 
In the same field of endeavor, methods of making bicycle composite components (abstract), Brady discloses the technique of providing mold elements (702) to the shaping area a mold (718) for forming elevated and/or recessed ornaments (730) on the outer section of a rim, so that the surface roughness also extends over the mold elements (P0055-0056, Figs. 7A-C, and Fig. 9). 
In the same field of endeavor, methods of making bicycle composite components (abstract), Brady discloses the technique of providing mold elements (25) to the shaping area a mold (23) capable of forming elevated and/or recessed ornaments on the outer section of a rim (P0070-72 and Fig. 11). 
Since Tsai discloses the desire to reduce manufacturing cost (P0042), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Brady and/or Denk by providing mold elements to the shaping area for forming elevated and/or recessed ornaments on the outer section of a rim and such that the surface roughness also extends over the mold elements for the benefit(s) of providing elevated and/or recessed ornaments in-situ with the molding and providing a constant surface roughness to the outer section of the molded component.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wilke and Granieri as applied to claim 1 above, and further in view of Liu (US 20110017385 – of record) and/or . All references are of record.
Regarding claim 14, Tsai further discloses removing the component body from the shaping mold (P0027 and Fig. 3), but Tsai is silent about post-molding surface treatments in his method of Fig. 3. However, Tsai further discloses post-mold surface treatments in another embodiment (P0033, Fig. 7). 
In the same field of endeavor, methods of making bicycle composite components (abstract and P0005), Liu discloses that the technique of providing at least one surface treatment to molded composite components after the molded composite components are removed from a shaping mold for the benefit(s) of reducing surface unevenness due to surface defects is well-known and desirable (P0006-0007, Fig. 1).
Since Tsai further discloses post-mold surface treatments in another embodiment (P0033, Fig. 7), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the method of Tsai in view of Liu by providing at least one surface treatment to the outer section of the molded composite component after the molded composite component is removed from the shaping mold for the benefit of yielding the predictable result(s) of reducing surface unevenness due to surface defects in the outer section and/or the surface quality/evenness of the outer section. 


Claim(s) 1, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20110017385 – of record) in view of Masuda (US 20080224440), Fabris (US 20170100960), and Wilke (US 20140117745), and/or Gadow (US 20190315074). 
Regarding claim 1, Liu discloses a method of manufacturing a bicycle component having at least one component body (abstract, P0005 and  Fig. 3), formed at least partially of at least one fibrous composite material in at least one shaping mold (abstract and Figs. 3-4), comprising:
providing at least one shaping area (300) of the shaping mold (3), which shapes at least one outer section (outer surface) of the component body, providing said at least one shaping area with at least one intended surface roughness (fingerprint-like surface roughness), and that the surface roughness of the shaping area also provides an intentional surface roughness (surface roughness with good outer appearance) for the outer section during the generation of the outer section (P0033-0034 and claim 1; additionally, the surface roughness of the molded component is expected to be substantially equivalent to the surface roughness of the molding surface of the mold in the art) to inhibit surface imperfections of the shaped outer section (P0009 and 0034-0035). 
Liu is silent about a specific surface roughness of the shaping area, and therefore, Liu fails to disclose wherein the shaping area is roughened to an average roughness of at least 1 micrometer and maximally 4 micrometers. 
In the same field of endeavor, methods of manufacturing bicycle components (abstract), Fabris discloses/suggests to mold a fibrous composite material (1) in at least one shaping mold (Abstract). Fabris discloses/suggests that surface roughness of a molded fiber reinforced composite bicycle component is an optimizable variable capable of optimizing breaking performance (P0017, 0119, 0122-0125). While Fabris teaches to adjust the surface roughness of the molded fiber reinforced composite bicycle component via a post-mold machining step, a person of ordinary skill in the art would have readily recognized that the technique of adjusting the surface roughness of the molded fiber reinforced composite bicycle component during the molding step by providing a suitable surface roughness to the mold is an obvious/alternative technique of adjusting surface roughness of the molded fiber reinforced composite bicycle component. 
In the same field of endeavor, methods of manufacturing bicycle components (abstract), Wilke discloses/suggests to provide a surface roughness of 1-80 microns to bicycle components/wheels formed of fiber reinforced plastics by providing a friction material layer having a surface roughness of 1-80 microns for the benefit(s) of optimizing breaking performance (abstract, P0004, 0034, 0037, claim 1). Thus, outer sections of a bicycle component having the claimed average surface roughness are known/desirable in the art. While Wilke teaches to adjust the surface roughness of the molded fiber reinforced composite bicycle component via a post-mold surface treatment/coating step, a person of ordinary skill in the art would have readily recognized that the technique of adjusting the surface roughness of the molded fiber reinforced composite bicycle component during the molding step by providing a suitable surface roughness to the mold is an obvious/alternative technique of adjusting surface roughness of the molded fiber reinforced composite bicycle component. 
In the same field of endeavor, methods of manufacturing bicycle components (abstract), Masuda discloses to mold a fibrous composite material (1) in at least one shaping mold (P0060, Fig. 3) such that the surface roughness Ra of the inner surface of molded fibrous composite material is 2.8 micrometers which is within the claimed range (P0069). Thus, molded composite bicycle components having a surface the claimed average surface roughness straight out of the mold are known/desirable in the art.
In the same field of endeavor, methods of manufacturing bicycle components (P0035) and/or methods for molding composite components with high-quality in a simpler and cost effective way (P0020), Gadow discloses the technique of providing at least one shaping area of a mold with at least one intended surface roughness by roughening the shaping area to an average roughness Sa of less than or equal to 5 micrometers or less than or equal to 3.5 micrometers for the benefit(s) of facilitating detachment of the molded composite component from the mold and/or providing to the molded composite component a similar low surface roughness (P0029-0033, 0096, 0128, claim 1).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Liu in view of Fabris, Wilke, Masuda, and/or Gadow by roughening the shaping area to an average roughness within the claimed range for the benefit(s) of directly providing the outer surface of the molded component a desirable surface roughness within the claimed range, optimizing the breaking performance or properties of the molded component, and/or facilitating detachment of the molded composite component from the mold.
Regarding claim 7,  Liu further discloses wherein the shaping mold is provided with vent flues (flues/channels provided by pattern 33), and wherein the shaping area provided with the surface roughness only extends over the vent flues for the benefit(s) of reducing gas bubbles at the mold-composite interface and/or reducing defects in the molded composite (P0009, 0033, 0036, and Figs. 3-5). 
Regarding claim 14,  Fabris further discloses wherein after removing the component body from the shaping mold, at least one surface treatment of the outer section is provided for reducing surface unevenness (P0164, claim 1 of Fabris).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Schiers (US 20100090518 – of record) discloses a method of manufacturing a bicycle component (P0069, Figs. 1-4, Fig. 9 and as previously applied); and
Ikemura (US 20130068363 – of record) discloses that abrasive blasting is a known surface treatment for molding surfaces to control the surface roughness of molding surfaces (P0002), the surface roughness of the molded product, and the optical appearance of the molded product (P0002 and 0005-0007).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/             Primary Examiner, Art Unit 1743